Pfeifer, J.,
dissenting. I would affirm both the defendant’s convictions and the imposition of the death sentence. The prosecutorial conduct in the trial did not rise to the level of reversible error. Both defense counsel and prosecutor were afforded wide latitude to present their arguments. All attorneys took full advantage of this freedom during the Keenan trial.
The majority narrowly focuses on the behavior of the prosecutor and has failed to acknowledge that the defense counsel was also permitted to argue his case in an aggressive and arguably prejudicial manner. In closing arguments, one of the appellant’s defense counsel continually branded Edward Espinoza, the key prosecutorial witness, as a “piece of garbage.” The same defense counsel also shared his own opinion of Espinoza’s credibility by asking the question “Is he believable?” and then answering “No.”
The defense counsel’s conduct did not end when he concluded his evaluation of Mr. Espinoza. He told the jury of his own personal disagreement with the expert opinion of Dr. Elizabeth Balraj, the coroner who performed an autopsy on the victim. In closing arguments, defense counsel commented that “I think I can disagree with Dr. Balraj without being disagreeable.” (Emphasis added.) Later, the same attorney reinforced his evaluation of the expert by adding, “I disagree with the lady.” A defense attorney lacks any foundation to personally evaluate a medical doctor’s opinion.
In the heated atmosphere of a capital offense trial, one of the trial judge’s most important responsibilities is to make sure that the state and the defense are trying the case on the same field. In this case, Judge Michael J. Corrigan fulfilled his responsibility by providing each side with an opportunity to present its case forcefully.
In a vacuum, the prosecutor’s behavior could have constituted prosecutorial misconduct severe enough to warrant reversal. However, the leeway that Judge Corrigan gave to the prosecutor was also given to the defense counsel. By overturning the appellant’s conviction on the grounds of prosecutorial misconduct, this court is sending a strong message to the bench and bar. *414Prosecutors must now try these ugly cases handcuffed by the demand of dispassionate presentation. Defense counsel remain entitled to argue with no holds barred.
Second, the prosecutor did not impeach his own witness as the majority has alleged. After being asked if the victim had been crying, the state’s witness, Adam Flanik, responded, “It seemed like it,” and then added the qualification “but I really couldn’t tell.” (Emphasis added.) In general, this is an affirmative response to the prosecutor’s question. The subsequent questioning by the prosecutor merely tried to elicit a clearer, more affirmative response from Flanik. Because the prosecutor never attempted to directly contradict the testimony of his witness, no impeachment occurred. To hold that any attempt by an attorney to obtain a more definitive response from his witness constitutes impeachment is a dangerous precedent.
Finally, this jury, on the facts presented, properly convicted Keenan and sentenced him to die. Keenan’s murder of Anthony Klann was cold-blooded mayhem. The jury knew it. The trial judge knew it. The prosecutor’s conduct did not change the inevitable outcome of this trial.
Resnick, J., concurs in the foregoing dissenting opinion.